EXHIBIT 10.1



 

THIRD AMENDMENT TO



REVOLVING CREDIT AGREEMENT

Dated as of September 14, 2007

Among

EOG RESOURCES, INC.
as Borrower

and

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

BANK OF AMERICA, N.A.
as Syndication Agent

and

THE BANKS NAMED THEREIN
as Banks

J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and Bookrunners



 



> THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

(this "Third Amendment") dated as of September 14, 2007, is among EOG RESOURCES,
INC., a Delaware corporation, as the Borrower, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent, and the Banks
party hereto.



R E C I T A L S

        A. The Borrower, the Administrative Agent and the Banks are parties to
that certain Credit Agreement dated as of June 28, 2005 (as amended by the First
Amendment to Revolving Credit Agreement dated as of June 21, 2006 and the Second
Amendment to Revolving Credit Agreement dated as of May 18, 2007, the "Revolving
Credit Agreement").

        B. The Borrower has requested and the Banks have agreed to amend certain
provisions of the Revolving Credit Agreement to add a Swingline Loan facility.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Revolving Credit
Agreement. Unless otherwise indicated, all article and section references in
this Third Amendment refer to articles and sections of the Revolving Credit
Agreement.

Section 2. Amendments to Revolving Credit Agreement.

            2.1 Amendments to Section 1.1 - Certain Defined Terms.

                    (a) The definition of "Agreement" is hereby amended in its
entirety to read as follows:

    "Agreement" means this Revolving Credit Agreement, as amended by the First
Amendment, the Second Amendment and the Third Amendment, as the same may from
time to time be amended, modified, restated, or replaced from time to time,
including, for the avoidance of doubt, each Appendix hereto.

                    (b) The definition of "Commitment" is hereby amended in its
entirety to read as follows:

    "Commitment" means, as to each Bank, its obligation to (a) make Advances to
the Borrower pursuant to Section 2.1, (b) purchase participations in L/C
Obligations pursuant to Section 2.9(c) and (c) make Refunded Swingline Loans and
purchase participations in Swingline Loans pursuant to Section 2.22, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Bank's name on Schedule II (including after any revision
thereof under Section 2.19(e)) or in the Assignment and Assumption pursuant to
which such Bank becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement; provided, that:

(a) during a Canadian Allocation Period, the Commitment of any Bank that is, or
has a branch or Affiliate that is, a Canadian Bank shall be reduced by the
Canadian Commitment of such Canadian Bank; and

(b) during a Sterling Allocation Period, the Commitment of any Bank that is, or
has a branch or Affiliate that is, a UK Bank shall be reduced by the Sterling
Commitment of such UK Bank."

                    (c) The definition of "Pro Rata Share" is hereby amended by
amending clause (b)(ii) thereof in its entirety to read as follows:

"an amount equal to (A) (i) the outstanding Advances of such Bank, divided by
(ii) the aggregate outstanding Advances of all Banks, times (B) the sum of (i)
all outstanding L/C Obligations plus (ii) the outstanding Swingline Loans."

                    (d) The definition of "Total Outstanding Amount" is hereby
amended in its entirety to read as follows:

"Total Outstanding Amount" means, at any time, the sum of (a) the outstanding
Advances plus (b) the outstanding L/C Obligations and (c) the outstanding
Swingline Loans.

                    (e) The following definitions are hereby added to Section
1.1 in proper alphabetic order to read as follows:

    "Refunded Swingline Loans" has the meaning specified in Section 2.22(b).

    "Swingline Commitment" means the obligation of the Swingline Lender to make
its Swingline Loans pursuant to Section 2.21 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite the
Swingline Lender's name on Schedule III to the Third Amendment.

    "Swingline Lender" means JPMorgan, in its capacity as a lender of Swingline
Loans.

    "Swingline Loans" has the meaning specified in Section 2.21.

    "Swingline Participation Amount" has the meaning specified in Section
2.22(c).

    "Swingline Rate" means the "ASK" rate for over-night Federal funds appearing
on Page 5 of the Dow Jones Market Service on the date the Borrower requests a
Swingline Loan hereunder and on each day thereafter that such Swingline Loan is
outstanding.

    "Third Amendment" means the Third Amendment to Revolving Credit Agreement
dated as of September 14, 2007 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, Bank of America, N.A., as Syndication Agent, and the Banks
party thereto.

            2.2 Amendment to Section 2.1. The first sentence of Section 2.1 is
hereby amended in its entirety to read as follows:

2

    "Each Bank severally agrees, on the terms and conditions hereinafter set
forth, to make one or more Advances as part of a Borrowing to the Borrower from
time to time on any Business Day during the period from the date hereof until
the Termination Date in an aggregate amount not to exceed at any time
outstanding, such Bank's Commitment minus the sum of (a) such Bank's Pro Rata
Share of outstanding L/C Obligations plus (b) such Bank's Pro Rata Share of
outstanding Swingline Loans."

            2.3 New Section 2.21 (Swingline Commitment). A new Section 2.21 is
hereby added to the Revolving Credit Agreement to read as follows:

    (a) Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time until the Termination Date by making swing line
loans ("Swingline Loans") to the Borrower; provided that (i) the aggregate
outstanding principal amount of Swingline Loans owed to the Swingline Lender at
any time shall not exceed its Swingline Commitment then in effect
(notwithstanding that the outstanding Swingline Loans owed to the Swingline
Lender at any time, when aggregated with the Swingline Lender's other
outstanding Advances, may exceed its Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount (without duplication) of the Advances, the Swingline Loans
and the L/C Obligations would exceed the Total Committed Amount. Prior to the
Termination Date, the Borrower may use the Swingline Commitment by borrowing,
repaying (in whole or part) and reborrowing, all in accordance with the terms
and conditions hereof.



    (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made by the Swingline Lender on the
earlier of (i) the Termination Date and (ii) the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two Business Days after such Swingline Loan is made; provided that on each date
that an Advance is borrowed, the Borrower shall repay all Swingline Loans then
outstanding. The unpaid principal amount of each Swingline Loan shall bear
interest at the per annum rate equal to the Swingline Rate in effect from time
to time plus the Applicable Margin for Eurodollar Advances.



    (c) The obligation of the Swingline Lender to make Swingline Loans to the
Borrower is subject to the same conditions precedent for the making of Advances
under Section 3.2, other than compliance with Section 2.2(a), as referred to in
said Section 3.2.

            2.4 New Section 2.22 (Procedure for Swingline Borrowing; Refunding
of Swingline Loans). A new Section 2.22 is hereby added to the Revolving Credit
Agreement to read as follows:

    (a) Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give irrevocable telephonic notice to JPMorgan, as Administrative
Agent and the Swingline Lender, confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 2:30 P.M., New
York City time, on the proposed date Swingline Loans are requested to be made),
specifying (i) the amount to be borrowed and (ii) the requested date such
Swingline Loans are to be advanced (which shall be a Business Day). Each
borrowing under the Swingline Commitment shall be in an amount equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. As soon as such
funds are available, but in any event not later than 3:00 P.M., New York City
time, on the date such Swingline Loans are requested to be

3

advanced pursuant to the Borrower's corresponding written confirmation
referenced above, the Swingline Lender shall make available to the
Administrative Agent at the Payment Office an amount in immediately available
funds equal to the amount of the Swingline Loans to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower at the aforesaid address in immediately available
funds as soon as such funds are available, but in any event not later than 3:00
P.M., New York City time, on the date such Swingline Loans are requested to be
advanced pursuant to the Borrower's corresponding written confirmation.



    (b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so act on its behalf), on one Business Day's
prior notice to the Administrative Agent and each Bank, with copy to the
Borrower, given by the Swingline Lender no later than 12:00 Noon, New York City
time, request each Bank to make, and each Bank hereby agrees to make, an
Advance, in an amount equal to such Bank's Pro Rata Share of the aggregate
amount of the Swingline Lender's Swingline Loans (the "Refunded Swingline
Loans") outstanding on the date of such notice, to repay the Swingline Lender.
Each Bank shall make the amount of such Advance available to the Administrative
Agent at the Payment Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice. The
proceeds of such Advances shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by it to the
repayment of the Refunded Swingline Loans.



    (c) If prior to the time an Advance would have otherwise been made pursuant
to Section 2.22(b), one of the events described in Section 6.1(e) shall have
occurred and be continuing with respect to the Borrower or any Principal
Subsidiary or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Advances may not be made as contemplated by Section
2.22(b), each Bank shall, on the date such Advance was to have been made
pursuant to the notice referred to in Section 2.22(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the "Swingline Participation Amount")
equal to (i) such Bank's Pro Rata Share times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding to the Swingline Lender
that were to have been repaid with such Advances.



    (d) Whenever, at any time after the Swingline Lender has received from any
Bank such Bank's Swingline Participation Amount, the Swingline Lender receives
any payment on account of outstanding Swingline Loans, the Swingline Lender will
distribute to such Bank its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Bank's participating interest was outstanding and funded and, in the
case of principal and interest payments, to reflect such Bank's pro rata portion
of such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Loans then due); provided, however, that in the event
that such payment received by the Swingline Lender is required to be returned,
such Bank will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

4



    (e) Each Bank's obligation to make the Advances referred to in Section
2.22(b) and to purchase participating interests pursuant to Section 2.22(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Bank or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of an Event of Default or the failure to satisfy any
of the other conditions specified in Section 3.2, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Obligor or any
other Bank or (v) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.



            2.5 Amendment to Section 6.1. The first paragraph of clause (a) of
Section 6.1 is hereby amended in its entirety to read as follows:

    "The Borrower shall fail to pay (i) (A) any Unreimbursed Amount, Canadian
Unreiumbursed Amount or Sterling Unreimbursed Amount remaining outstanding and
due and payable pursuant to Sections 2.9(c)(iii), 2A.7(c)(iii) and 2B.8(c)(iii),
respectively, (B) any principal on any Note, or (C) any principal on any
Swingline Loan, in each case when due and payable or (ii) any interest on (A)
any Note or (B) any Swingline Loan, in each case for more than five days after
such interest becomes due and payable or (iii) any facility or utilization fee
set forth in Section 2.3 or 2A.3 or 2B.3 or any other amount due hereunder for
more than 15 days after such fee or other amount becomes due and payable;"

Section 3. Conditions Precedent. This Third Amendment shall not become effective
until the date on which each of the following conditions are satisfied (or
waived in accordance with Section 8.1) (the "Third Amendment Effective Date"):

            3.1 The Administrative Agent shall have received from all Banks and
the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this Third Amendment signed on behalf of such Persons.

            3.2 The Administrative Agent shall have received a certificate of
the Borrower dated as of the Third Amendment Effective Date (in sufficient
copies for each Bank) signed by a Responsible Officer of the Borrower (1)
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such extension or confirming that those previously delivered
pursuant to Section 3.1 remain in full force and effect and have not been
amended or rescinded, as the case may be, and (2) certifying that, (a) before
and after giving effect to such extension, the representations and warranties
contained in Article IV made by it are true and correct on and as of the Third
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, (b) before and after giving
effect to such extension no Event of Default exists or will exist, and (c) since
(1) the most immediately preceding June 30 or (2) the filing of a Form 8-K
pertaining to any such type of event which was filed after such June 30 and
prior to the date 30 days preceding the Third Amendment Effective Date,
whichever shall later occur, there has not occurred an event, development or
circumstance that has had or would reasonably be expected to have, a material
adverse effect on the consolidated financial position or consolidated results of
operations of the Borrower and its Subsidiaries taken as a whole.

            3.3 The Administrative Agent shall have received such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request.

5

Section 4. Miscellaneous.

            4.1 Confirmation. The provisions of the Revolving Credit Agreement,
as amended by this Third Amendment, shall remain in full force and effect
following the effectiveness of this Third Amendment.

            4.2 Ratification and Affirmation. The Borrower hereby ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein.

            4.3 Loan Document. This Third Amendment is a "Loan Document" as
defined and described in the Revolving Credit Agreement and all of the terms and
provisions of the Revolving Credit Agreement relating to Loan Documents shall
apply hereto.

            4.4 Counterparts. This Third Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

            4.5 ENTIRE AGREEMENT. THIS THIRD AMENDMENT, THE REVOLVING CREDIT
AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS SIGNED BY THE BORROWER
COMPRISE THE COMPLETE AND INTEGRATED AGREEMENT OF THE PARTIES ON THE SUBJECT
MATTER HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, WRITTEN OR ORAL,
ON SUCH SUBJECT MATTER.

            4.6 GOVERNING LAW. THIS THIRD AMENDMENT, THE REVOLVING CREDIT
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.



[SIGNATURES BEGIN NEXT PAGE]

6

    IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed as of the date first written above.



EOG RESOURCES, INC.

By: /s/ Helen Y. Lim
Name: Helen Y. Lim
Title: Vice President and Treasurer



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement



 

JPMORGAN CHASE BANK, N.A.

,
as Administrative Agent



By: /s/ Robert W. Traband
Name: Robert W. Traband
Title: Executive Director



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

BANK OF AMERICA, N.A.

, as Syndication
Agent



By: /s/ Shelley A. McGregor
Name: Shelley A. McGregor
Title: Senior Vice President



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement



 

JPMORGAN CHASE BANK, N.A.

, as a Bank
and L/C Issuer and Swingline Lender



By: /s/ Robert W. Traband
Name: Robert W. Traband
Title: Executive Director



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

BANK OF AMERICA, N.A.

, as a Bank and
L/C Issuer



By: /s/ Shelley A. McGregor
Name: Shelley A. McGregor
Title: Senior Vice President



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement



 

CITIBANK, N.A.,

as a Bank



By: /s/ Ashish Sethi
Name: Ashish Sethi
Title: Attorney-in-Fact



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement



 

DEUTSCHE BANK AG NEW YORK
BRANCH,

as a Bank



By: /s/ Marcus Tarkington
Name: Marcus Tarkington
Title: Director



 

 

 

By: /s/ Rainer Meier
Name: Rainer Meier
Title: Vice President



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

, as a Bank



By: /s/ Christopher L. Hewitt
Name: Christopher L. Hewitt
Title: Vice President



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

BMO CAPITAL MARKETS

, as a Bank



By: /s/ Mary Lou Allen
Name: Mary Lou Allen
Title: Vice President



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

THE BANK OF TOKYO-MITSUBISHI,
LTD. HOUSTON AGENCY,

as a Bank



By: /s/ Takatoshi Haruna
Name: Mr. Takatoshi Haruna
Title: General Manager



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

BARCLAYS BANK PLC,

as a Bank



By: /s/ Nicholas A. Bell
Name: Nicholas A. Bell
Title: Director



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

ROYAL BANK OF CANADA,

as a Bank



By: /s/ Linda M. Stephens
Name: Linda M. Stephens
Title: Authorized Signatory



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

SOCIETE GENERALE

, as Bank



By: /s/ Stephen Warfel
Name: Stephen Warfel
Title: Director

 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

THE BANK OF NOVA SCOTIA,

as a Bank



By: /s/ David Mills
Name: David Mills
Title: Director



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

UBS LOAN FINANCE LLC

, as a Bank



By: /s/ Mary E. Evans
Name: Mary E. Evans
Title: Associate Director

 

 

By: /s/ Irja R. Otsa
Name: Irja R. Otsa
Title: Associate Director



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

WELLS FARGO BANK, NA

, as a Bank



By: /s/ T. Alan Smith
Name: T. Alan Smith
Title: Vice President



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

LEHMAN BROTHERS BANK, FSB,

as a
Bank



By: /s/ Janine M. Shugan
Name: Janine M. Shugan
Title: Authorized Signatory



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

MORGAN STANLEY BANK,

as a Bank



 

By: /s/ Daniel Twenge
Name: Daniel Twenge
Title: Authorized Signatory



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

WILLIAM STREET COMMITMENT
CORPORATION,

as a Bank



(Recourse only to William Street Commitment
Corporation)

By: /s/ Mark Walton
Name: Mark Walton
Title: Assistant Vice President



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

FORTIS CAPITAL CORP.,

as a Bank



 

By: /s/ Michele Jones
Name: Michele Jones
Title: Senior Vice President

 

By: /s/ Darrell Holley
Name: Darrell Holley
Title: Managing Director



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 

BANCO BILBAO VIZCAYA
ARGENTARIA, S.A.,

as a Bank



 

By: /s/ Emilio de las Heras
Name: Mr. Emilio de las Heras
Title: Head of New York



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement



 

 

COMERICA BANK,

as a Bank



 

By: /s/ De Von Lang
Name: De Von Lang
Title: Corporate Banking Officer



 

 

 

Signature Page to Third Amendment to EOG Revolving Credit Agreement

 



Schedule III



SWINGLINE COMMITMENTS



JPMorgan Chase Bank, N.A.

$ 150,000,000

     Total

$ 150,000,000



 

Schedule III